DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1-19 and 21 are pending of which claims 1, 8 and 14 are in independent form.  Claims 1-19 and 21 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 28 July 2022 as the apply to the 35 U.S.C. 103 rejections of the independent claims have been fully considered in conjunction with the proposed amendments and arguments presented in the Examiner Interview of 18 July 2022 and are not persuasive.  
Applicant’s Argument:
On pages 8-9 of the remarks, Applicant’s representative appears to argue the Baum reference teaches taking into account user feedback, such as a rating, when tuning a search engine and therefore does not teach an automated relevancy ranking module, or as recited in the newly amended independent claim limitations, …in response to generating the set of search results, evaluating quality of the set of search results based on a relevance metric determined using an automated relevancy ranking module wherein the relevance metric indicates a relevancy of the set of search results to the search query…such that the quality evaluation can be done at query runtime.

Examiner’s Response:
Examiner is of the position that Baum as cited below teaches the above argued claim limitation.  Examiner is of the position that Baum as cited below teaches automatically collecting user interaction data as part of a batch or automated process when processing queries and tuning search results.  Interactions, such as user clicks on a particular document and case links are aggregated for each document in the search result, as well as content logic, which determines if any relevant content has been modified or added, are used in making a determination as to whether a search query is a good candidate for tuning, the query tuning is then performed automatically.  In other words, the search query tuning of Baum is an automated process which is not stalled or dependent as it waits on a specific user feedback or rating, for example, the interaction logic can aggregate data such as how many times each document in a first search result has been clicked on previously, and tune the search engine to consider the popular answer in tuning the search engine and returning a second ranked set of results.  Examiner is of the position that such a calculation can be made at query runtime as seen below and reads on the claimed automated relevancy ranking module that, while not claimed, is executable at query runtime.  
Baum at paragraph [0010] teaches traditional search engines are often tuned manually which often hinders tuning efforts.  Baum at paragraph [0011] teaches tuning may be done by performing a search query, returning a first ranked results and modifying the data dictionary and/or the search configuration in an attempt to improve performance, return a set of second set of ranked results and performing a comparison based on, as illustrated in Baum at paragraph [0011], “based on some quality metric (e.g., search score, position of results in an index, click counts for documents)…”  Examiner is of the position that the quality metrics taught in Baum at paragraph [0011] do not rely on a user rating and may be automated and done at query runtime.  In support of Examiner’s position that query tuning can be done at query runtime, Examiner points additionally to Baum at paragraph [0027] which teaches preemptive search query generation and tuning based on new or modified content before an initial user query is received. 
Further, Baum at paragraph [0012] teaches search engine tuning based on various types of interactions with the search system, i.e., not restricted to just a user rating or user feedback and Baum at paragraph [0016] specifies, “Interaction data includes data describing search queries submitted to the search system, document clicks (i.e., each incidence of a document being clicked or selected by a user), search result ratings, or content being added to the search system.”  Baum at paragraphs [0023]-[0025] teaches interaction analysis logic that automatically monitors interactions with a search query, such as a user opening or printing a document, identifies and submits good candidate search queries for tuning, additionally, content logic is used to add or modify content in the search system and likewise identify and submit good candidate search queries for tuning.  Additionally, Baum at paragraph [0028] teaches receiving document data such as user click data as part of a batch job and Baum at paragraph [0030] teaches suggesting good candidates for search query tuning queries in which no results were clicked further illustrating that Baum does not require direct user interaction to tune a search query.  Baum at paragraph [0043] teaches using a popular answer as a metric in relevance ranking which Examiner is interpreting as an aggregation of previous clicks on a document in a set of search results and lastly, Baum at paragraph [0045] teaches a case link metric for determining if a search query is a good candidate for tuning as opposed to user rating feedback.
Examiner is of the position that the cited portions of Baum above read on an automated relevancy ranking module, and although not specifically claim, that is capable of executing at query runtime.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 12, 14, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. U.S. Pub. No. 2008/0222129 (hereinafter “Komatsu”) in view of Lutz et al. U.S. Pub. No. 2009/0018840 (hereinafter “Lutz”) in further view of Baum et al. U.S. Pub. No. 2017/0169111 (hereinafter “Baum”).
Regarding independent claim 1, Komatsu discloses:
A system comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, causes the system to perform operations, comprising: (Komatsu at paragraph [0022] discloses instructions stored on a computer readable medium and Komatsu at paragraphs [0025] – [0026] discloses the computer system comprising processors to execute instructions.)

receiving a search result request comprising a search query for search results from a data store, the data store comprising hierarchical content (Komatsu in the Abstract and at paragraph [0011] discloses receiving and executing a query on a database storing hierarchical content.)

While Komatsu at paragraph [0011] discloses executing a query against hierarchical data, Komatsu does not disclose determining contextual information associated with the search request that determines an indication of a first hierarchical level of the data store, more specifically, Komatsu does not disclose:
determining context information associated with the search result request; determining, based at least in part, on the contextual information, an indication of a first hierarchical level of the data store; 
However, Lutz at paragraph [0040] teaches receiving contextual information related to a search which may indicate a vertical scope, or which level data is to be searched within a hierarchy of information and horizontal scope, or radius of the search.  Examiner is interpreting Lutz teaching using contextual information to determine the vertical scope or level data to be searched within a hierarch of information as teaching the recited claim limitation and using context information to determine an indication of a first hierarchical level of the data store. 
Both the Komatsu reference and the Lutz reference, in the sections cited by the Examiner, are in the field of endeavor of searching hierarchical content.  Before the effective filing date of claimed invention it would have been obvious to one of ordinary skill in the art to combine the executing of queries on hierarchical data disclosed in Komatsu with the use of contextual information to determine the vertical scope and level to search in the hierarchical data as taught in Lutz to facilitate in efficient and accurate searching of hierarchical content (See Lutz at paragraphs [0012]-[0014]). 

generating a set of search results based on the search query, wherein each search result of the set of search results is associated with the first hierarchical level of the data store (Komatsu at Claim 1 discloses in part, “…executing an initial query against a database, wherein the initial query includes one or more attributes to be returned in an initial query result, and wherein the database stores data values for the attributes in a hierarchy of database records…”  Additionally, Komatsu at paragraph [0011] discloses conducting an initial search and returning an initial result at one hierarchical level or a child level, and determining if there are parent records and conducting a second query returning a second result of potentially matching parent records.) 

While Komatsu at paragraph [0011] discloses executing a query against hierarchical data and searching other hierarchical levels for search results, Komatsu does not disclose:
in response to generating the set of search results, evaluating quality of the set of search results based on a relevance metric determined using an automated relevancy ranking module, wherein the relevance metric indicates a relevancy of the set of search results to the search query.
However, Examiner is of the position that Baum as cited below teaches the above cited claim limitation.  Examiner is of the position that Baum as cited below teaches automatically collecting user interaction data as part of a batch or automated process when processing queries and tuning search results.  Interactions, such as user clicks on a particular document and case links are aggregated for each document in the search result, as well as content logic, which determines if any relevant content has been modified or added, are used in making a determination as to whether a search query is a good candidate for tuning, the query tuning is then performed automatically.  In other words, the search query tuning of Baum is an automated process which is not stalled or dependent as it waits on a specific user feedback or rating, for example, the interaction logic can aggregate data such as how many times each document in a first search result has been clicked on previously, and tune the search engine to consider the popular answer in tuning the search engine and returning a second ranked set of results.  Examiner is of the position that such a calculation can be made at query runtime as seen below and reads on the claimed automated relevancy ranking module that, while not claimed, is executable at query runtime.  
Baum at paragraph [0010] teaches traditional search engines are often tuned manually which often hinders tuning efforts.  Baum at paragraph [0011] teaches tuning may be done by performing a search query, returning a first ranked results and modifying the data dictionary and/or the search configuration in an attempt to improve performance, return a set of second set of ranked results and performing a comparison based on, as illustrated in Baum at paragraph [0011], “based on some quality metric (e.g., search score, position of results in an index, click counts for documents)…”  Examiner is of the position that the quality metrics taught in Baum at paragraph [0011] do not rely on a user rating and may be automated and done at query runtime.  In support of Examiner’s position that query tuning can be done at query runtime, Examiner points additionally to Baum at paragraph [0027] which teaches preemptive search query generation and tuning based on new or modified content before an initial user query is received. 
Further, Baum at paragraph [0012] teaches search engine tuning based on various types of interactions with the search system, i.e., not restricted to just a user rating or user feedback and Baum at paragraph [0016] specifies, “Interaction data includes data describing search queries submitted to the search system, document clicks (i.e., each incidence of a document being clicked or selected by a user), search result ratings, or content being added to the search system.”  Baum at paragraphs [0023]-[0025] teaches interaction analysis logic that automatically monitors interactions with a search query, such as a user opening or printing a document, identifies and submits good candidate search queries for tuning, additionally, content logic is used to add or modify content in the search system and likewise identify and submit good candidate search queries for tuning.  Additionally, Baum at paragraph [0028] teaches receiving document data such as user click data as part of a batch job and Baum at paragraph [0030] teaches suggesting good candidates for search query tuning queries in which no results were clicked further illustrating that Baum does not require direct user interaction to tune a search query.  Baum at paragraph [0043] teaches using a popular answer as a metric in relevance ranking which Examiner is interpreting as an aggregation of previous clicks on a document in a set of search results and lastly, Baum at paragraph [0045] teaches a case link metric for determining if a search query is a good candidate for tuning as opposed to user rating feedback.
Examiner is of the position that the cited portions of Baum above read on an automated relevancy ranking module, and although not specifically claim, that is capable of executing at query runtime.   
Both the Komatsu reference and the Baum reference, in the sections cited by the Examiner, are in the field of endeavor of searching hierarchical content.  Before the effective filing date of claimed invention it would have been obvious to one of ordinary skill in the art to combine the executing of queries on hierarchical data disclosed in Komatsu with the search tuning of a search conducted on hierarchical data using a quality metric and a threshold as taught in Baum to facilitate in order to provide relevant search results (See Baum at paragraph [0009]). 

While Komatsu at paragraph [0011] discloses executing a query against hierarchical data and searching other hierarchical levels for search results, Komatsu does not disclose:
based on determining the quality of the set of search results is below a threshold…
However, Baum at paragraph [0009] teaches tuning a search engine by updating search configurations and search rules in a manner that improves results measured by a quality metric.  Additionally, Baum at paragraph [0024] teaches in part, “The search engine 210 uses the hierarchy when processing search queries. In one embodiment, when sufficient search results are not found for a search query that includes search terms found in one level of the hierarchy, the search engine augments the results with documents relevant to an entry in a higher level of the hierarchy.”  Lastly, Baum at paragraph [0028] teaches comparing the search results to a threshold to determine when to tune the search.

identifying additional content within the data store that is associated with a second hierarchical level of the data store, wherein the second hierarchical level is different than and related to the first hierarchical level (Komatsu at Claim 1 discloses in part, “…determining whether one or more records of the initial query result have an associated parent record, wherein the parent records are hierarchically superior to the records of the initial query result in the hierarchy of database records…”)

generating additional search results in the set of search results based on the search query, wherein the additional search results are associated with the additional content from the second hierarchical level (Komatsu at Claim 1 discloses in part, “…upon determining one or more records of the initial query result have an associated parent record, executing a second query against the database configured to retrieve data values from the parent records, wherein data values for the attributes not returned in the initial query result are inherited from a second query result…”)

providing at least a part of the set of search results from different hierarchical levels of the data store in response to the search result request.  (Komatsu at Claim 6 discloses in part, “…executing successive queries for successively higher levels of the hierarchy of database records until data values for all of the attributes specified the initial query are retrieved from the database.”  Additionally, Komatsu at paragraph [0011] discloses returning query results.)

Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Additionally, Komatsu discloses:
evaluating one or more search results of the set of search results based, at least in part on relevance to the search query to determine whether to generate additional search results (Komatsu at paragraph [0039] discloses in part, “At step 420, the query results are evaluated to determine whether the query results include values for all attributes specified in the query. If so, the method 400 concludes, and the query results are completed.”  Examiner is of the position that Komatsu discloses parent and child records sharing attributes and iterating up a hierarchy conducting subsequent queries until all attributes included in a query are included in the query results [i.e., 100% relevant].)

Regarding independent claim 8, while independent claim 8, a method claim, and independent claim 1, a system claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 8 is rejected under the same rationale as claim 1.

Regarding dependent claim 12, all of the particulars of claim 8 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 4.

Regarding independent claim 14, while independent claim 14, a method claim, and independent claim 1, a system claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 14 is rejected under the same rationale as claim 1.

Regarding dependent claim 17, all of the particulars of claim 14 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 4.

Regarding dependent claim 21, all of the particulars of claim 14 have been addressed above.  Additionally, Komatsu as modified with Lutz and Baum discloses:
wherein the quality of the set of search results is determined based on analyzing one or more search suggestions using the context information (Baum at paragraphs [0035]-[0036] and [0040] teaches using contextual data in the tuning of search configurations and search rules in a manner that improves results measured by a quality metric as taught in Baum at paragraph [0009]).

Claims 2, 5, 7, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Lutz in view of Baum in further view of Holbrook et al. U.S. Pub. No. 2007/0226640 (hereinafter “Holbrook”).
Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  While Komatsu discloses returning search results, Komatsu does not disclose ranking search results:
ranking the set of search results based on the context information.
However, Holbrook at paragraph [0077] teaches in part, “…provides a user-friendly, intuitive graphical user interface for the presentation and review of search results from any hierarchically organized database; provides a graphical user interface (GUI) that enables the navigation of an unstructured list of data elements, e.g., search results of a database… provides a navigable, multi-tiered set of web pages or screens, and, if desired, also showing matching web sites or data base elements by rank number; is capable of accomplishing at least one of the following: (1) separating, categorizing and/or graphically displaying numerous web sites or data elements based upon their respective parent categories, subcategories, category paths or a combination thereof;…”
Both the Komatsu reference and the Holbrook reference, in the sections cited by the Examiner, are in the field of endeavor of returning query results of hierarchical data.  Before the effective filing date of claimed invention it would have been obvious to one of ordinary skill in the art to combine the executing of queries on hierarchical data disclosed in Komatsu with the ranking of hierarchical search results taught in Holbrook to facilitate in providing users with relevant search results.

Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, Komatsu as modified with Lutz and Holbrook discloses:
wherein providing at least a part of the set of search results comprises providing information about a hierarchical level for at least one search result of the set of search results (Holbrook at paragraph [0077] teaches presenting search results from a hieratically organized database and, “…showing matching web sites or data base elements by rank number; is capable of accomplishing at least one of the following: (1) separating, categorizing and/or graphically displaying numerous web sites or data elements based upon their respective parent categories, subcategories, category paths or a combination thereof…”.)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Komatsu as modified with Lutz and Holbrook discloses:
wherein the set of search results comprises only search results that are associated with the additional content (Holbrook at paragraph [0077] teaches presenting search results from a hieratically organized database and, “…showing matching web sites or data base elements by rank number; is capable of accomplishing at least one of the following: (1) separating, categorizing and/or graphically displaying numerous web sites or data elements based upon their respective parent categories, subcategories…”  Examiner is of the position that by separating the presented search results by respective category or subcategory Holbrook teaches and reads on presenting search results only for one hierarchical layer [i.e., additional content].)

Regarding dependent claim 13, all of the particulars of claim 8 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 7.

Regarding dependent claim 15, all of the particulars of claim 14 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 2.

Regarding dependent claim 18, all of the particulars of claim 14 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 5.

Claims 3, 6, 11, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Lutz in view of Baum in further view of Allen et al. U.S. Pub. No. 2015/0379010 (hereinafter “Allen”).
Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  While Komatsu at Claim 6 discloses querying hierarchical content until all associated records are retrieved, Komatsu does not disclose evaluating the number of search results to determine whether a threshold is met, more specifically, Komatsu does not disclose:
evaluating a number of search results in the set of search results based, at least in part,  on whether the number of search results from the data store satisfies a predetermined threshold.
However, Allen at paragraph [0049] teaches comparing the number of search results to a threshold, and based on the comparison, i.e., if the threshold is not met, the search is conducted on a higher level in a data hierarchy with the goal of obtaining more search results.  Examiner is of the position that Allen teaching comparing the number of search results to a threshold, teaches evaluating a number of search results based on whether the number of results satisfies a predetermined threshold.
Both the Komatsu reference and the Allen reference, in the sections cited by the Examiner, are in the field of endeavor of querying a data store and returning a result and executing subsequent queries up or down hierarchical levels to retrieve additional results.  Before the effective filing date of claimed invention it would have been obvious to one of ordinary skill in the art to combine the executing an initial query on a child level of a hierarchical database, and moving conducting subsequent queries on parent records until all relevant data is retried as disclosed in Komatsu with the executing a query up and down hierarchical levels until a threshold number of results is retrieved as taught in Allen to facilitate in retrieving relevant results.

 Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Komatsu as modified with Lutz and Allen discloses:
wherein providing at least a part of the set of search results comprises selecting a number of search results from the set of search results based on a quantity indication in the received context information (Allen at paragraph [0041] teaches expanding a query and running it on various hierarchical levels until a threshold number of results is retrieved, the threshold being set before or set at run time.)  

Regarding dependent claim 11, all of the particulars of claim 8 have been addressed above.  Additionally, claim 11 is rejected under the same rationale as claim 3.

Regarding dependent claim 16, all of the particulars of claim 14 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 3.

Regarding dependent claim 19, all of the particulars of claim 14 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 6.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Lutz in view of Baum in further view of Samdani et al. U.S. Pub. No. 2016/0299972 (hereinafter “Samdani”).
Regarding dependent claim 9, all of the particulars of claim 8 have been addressed above.  While Komatsu discloses returning search results in response to a query, Komatsu does not disclose:
wherein determining the set of search results comprises accessing a pre-generated search result data store at the computing device.
However, Samdani at paragraph [0060] teaches a search engine caching popular searches and in response to a query providing pre-generated search results to a user.  
Both the Komatsu reference and the Samdani reference, in the sections cited by the Examiner, are in the field of endeavor of returning search results in response to a query.  Before the effective filing date of claimed invention it would have been obvious to one of ordinary skill in the art to combine the returning of search results in response to a query as disclosed in Komatsu with the caching of popular queries and pre-generated results taught in Samdani to facilitate in providing quicker response times to user queries (See Samdani at paragraph [0060]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Lutz in view of Baum in view of Samdani in further view of Sillay (U.S. Pub. No. 2016/0317077 (hereinafter “Sillay”).
Regarding dependent claim 10, all of the particulars of claims 8-9 have been addressed above.  While Komatsu discloses a hierarchical database, Komatsu does not explicitly disclose updating the database, more specifically, Komatsu does not disclose:
evaluating the search result data store to determine whether to perform an update; and when it is determined to perform an update, generating a request for updated search result information.
However, Sillay at paragraph [0007] teaches in part, “The medical records database hierarchy must be periodically updated to even receive collected data from newly developed subjective/objective data collection.”  Examiner is of the position that periodic updating reads on evaluating…to determine whether to perform an update.
Both the Komatsu reference and the Samdani reference, in the sections cited by the Examiner, are in the field of endeavor of data handling of hierarchical data.  Before the effective filing date of claimed invention it would have been obvious to one of ordinary skill in the art to combine the storing of data records in a hierarchical format as disclosed in Komatsu with the periodic updating of the hierarchical database taught in Sillay to facilitate in keeping and providing accurate records reflective of the relationships between records.  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2012/0102037
Paragraph [0019] as it relates to performing a search query on a hierarchical tree structure, on the lowest level leaf node [i.e., having contextual information related to the tree structure to determine the lowest leaf node] and determining the node that most closely matches the search query.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154